Citation Nr: 1451881	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  11-09 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, including as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a bilateral ankle disability, including as secondary to a service-connected right knee disability.

3.  Entitlement to service connection for a right hip disability, including as secondary to a service-connected right knee disability.

4.  Entitlement to a rating in excess of 30 percent for a right knee disability based on instability.

5.  Entitlement to an initial rating in excess of 10 percent initial for a right knee disability based on limitation of motion.

6.  Entitlement to a compensable rating for multiple scars of the right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to March 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009, March 2011, and August 2012 rating decisions by the Waco, Texas Department of Veterans Affairs Regional Office (RO).  In February 2014, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.  


FINDINGS OF FACT

1.  A low back disability was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability, and arthritis of the lumbar spine was not present within one year of the Veteran's separation from active service.  

2.  A bilateral ankle disability was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability, and arthritis of the bilateral ankles was not present within one year of the Veteran's separation from active service.  

3.  A right hip disability was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability, and arthritis of the right hip was not present within one year of the Veteran's separation from active service.  

4.  The Veteran's right knee disability is manifested by severe instability; flexion limited to, at worst, 90 degrees; extension limited to, at worst, 5 degrees; and pain on motion.

5.  The Veteran's right knee scars do not cover an area greater than 144 square inches and have not been shown to be painful or unstable.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability, including as secondary to a service-connected right knee disability, have not been met.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for service connection for a bilateral ankle disability, including as secondary to a service-connected right knee disability, have not been met.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

3.  The criteria for service connection for a right hip disability, including as secondary to a service-connected right knee disability, have not been met.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

4.  The criteria for a rating in excess of 30 percent for a right knee disability based on instability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2014).

5.  The criteria for an initial rating in excess of 10 percent for a right knee disability based on limitation of motion have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5260, 5261 (2014).

6.  The criteria for a compensable rating for multiple scars of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7802-7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA, that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claims.  The record shows that the Veteran was mailed letters in July 2007 and January 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The July 2007 and January 2010 letters also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claims. 

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service medical records are of record.  VA and private medical records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.

Service Connection

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  To deny a claim on its merits, the evidence must preponderate against the claim.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Where a Veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of that service, arthritis shall be presumed to have been incurred in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

The disease entity for which service connection is sought must be chronic, rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309(a), to include arthritis, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has not asserted, and the evidence does not show, that any low back, bilateral ankle, or right hip disabilities are directly related to active service.  The service medical records are silent for treatment for or diagnoses related to low back, bilateral ankle, or right hip disabilities while on active service

Post-service private treatment records show that the Veteran began complaining of low back pain in 2007.  There is no indication from the medical evidence of record that the Veteran or any treatment providers related any low back pain to active service.  Additionally, the medical evidence of record does not show that the Veteran has ever received treatment for any bilateral ankle disability or right hip disability.  

Accordingly, the Board finds that entitlement to service connection on a direct basis for a low back disability, bilateral ankle disability, and right hip disability is not warranted.  The preponderance of the evidence of record is against a finding that any low back, bilateral ankle, or right hip disability was incurred during service.

However, the Veteran has asserted that low back, bilateral ankle, and right hip disabilities were caused or chronically worsened by a service-connected right knee disability.  

At a January 2011 VA examination, the examiner noted that the Veteran's private physician, in an April 2009 letter, noted that the Veteran's chronic low back pain was a direct result of obesity.  The examiner also noted that there was nothing in orthopedic literature to support a causal connection between the Veteran's lumbar spine, bilateral ankle, and right hip disabilities and his service-connected right knee disability and that the Veteran's morbid obesity and aging accounted for the current complaints.  

At a July 2014 VA examination, the Veteran complained of low back, right ankle, and right hip pain.  Notably, the Veteran did not report any symptoms in relation to his left ankle.  After examination, which included X-ray, the Veteran was assigned diagnoses of degenerative disc disease (DDD) in the lumbar spine and mild degenerative joint disease (DJD) in the ankles and right hip.  The examiner opined that the Veteran's low back, bilateral ankle, and right hip disabilities were not directly related to active service, as there was no evidence of an in-service injury or event that would have caused the current disabilities, and further opined that there was no currently accepted, peer reviewed, credible, and authoritative orthopedic literature that demonstrated that the Veteran's right knee disability and altered gait could cause low back, bilateral ankle, and right hip disabilities.  Additionally, the examiner opined that the Veteran's low back, bilateral ankle, and right hip disabilities were not aggravated, by VA definition, by the service connected right knee condition, as there was no evidence suggesting aggravation.

The Board finds that the July 2014 VA medical opinion is adequate because the examiner thoroughly reviewed and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusion reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that VA examiner's opinion is competent, credible, and persuasive.  The Veteran has not submitted any contrary competent evidence.

The Board acknowledges that the Veteran might sincerely believe that his low back, bilateral ankle, and right hip disabilities were caused or chronically worsened by his service-connected right knee disability and notes that lay persons are competent to provide opinions on some medical issues.  However, in this case, the question of whether those disabilities were caused or chronically worsened by a right knee disability falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an opinion on that issue. 

Further, the Board notes that there is no indication from the record that the Veteran was diagnosed with arthritis in the low back, bilateral ankles, or right hip within one year of his March 1984 separation from active service.  Therefore, entitlement to presumptive service connection is not warranted in this case. 

The Board finds that the Veteran's low back, bilateral ankle, and right hip disabilities are not shown to be directly related to active service.  The VA examiner has competently and persuasively opined that the Veteran's low back, bilateral ankle, and right hip disabilities were not caused or aggravated by a service-connected right knee disability and that opinion is the most probative evidence of record.  Arthritis in the low back, bilateral ankles, and right hip was not shown within one year of separation from active service.  Accordingly, the Board finds that the preponderance of the evidence is against the claims and entitlement to service connection for low back, bilateral ankle, and right hip disabilities is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).


Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. § 4.1 (2014).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2014); Esteban v. Brown, 6 Vet. App. 259 (1995).

Right Knee

Currently, the Veteran is in receipt of a 30 percent rating under Diagnostic Code 5257 for instability of the right knee and a 10 percent rating under Diagnostic Code 5260 for limitation of flexion of the right knee.  A 30 percent disability rating is the maximum allowable rating under Diagnostic Code 5257.  Therefore, the Veteran is not entitled to a higher schedular rating for right knee instability.  However, entitlement to an extra-schedular rating will be discussed separately below.  The Board will proceed to consider whether the Veteran is entitled to a higher rating for limitation of motion of the right knee.  

Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint, but separate compensable pathology must be shown.  VAOGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees warrants a 0 percent rating.  Flexion of the leg limited to 45 degrees warrants a 10 percent rating.  Flexion of the leg limited to 30 degrees warrants a 20 percent rating.  Flexion of the leg limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees warrants a 0 percent rating.  Extension of the leg limited to 10 degrees warrants a 10 percent rating.  Extension of the leg limited to 15 degrees warrants a 20 percent rating.  Extension of the leg limited to 20 degrees warrants a 30 percent rating.  Extension of the leg limited to 30 degrees warrants a 40 percent rating.  Extension of the leg limited to 45 degrees warrants a 50 rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

Other diagnostic codes relating to the knee are Diagnostic Code 5256 for ankylosis, Diagnostic Codes 5258 and 5259 for symptomatic dislocation or removal of semilunar cartilage, Diagnostic Code 5262 for impairment of tibia and fibula, and Diagnostic Code 5263 for genu recurvatum.  Those conditions are not shown on examination, or in the medical evidence of record, and the Board finds that application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a (2014).

At a September 2009 VA examination, the Veteran complained of pain along the anterior aspect of the knee surrounding the patella.  He reported that he had some weakness and noticed some difficulty going up stairs.  He denied stiffness, deformity, instability, and locking.  He reported infrequent flare-ups of additional pain that lasted for several hours, which could be brought on by exertion.  He reported some limitation of daily activities and reported that he was unable to mow his law and perform similar household activities.  Examination found that the Veteran had an antalgic gait and there was no evidence of abnormal weight bearing.  There was mild tenderness to palpation medial to the patella.  The Veteran had soft tissue swelling, but did not appear to have any effusion of the joint.  He had no instability, redness, heat, or abnormal movements.  There was no guarding, deformity, malalignment, draining, or weakness.  Range of motion measurements were flexion to 95 degrees and extension to 5 degrees.  There was no additional loss of range of motion on repetitive testing caused by pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner diagnosed anterior cruciate ligament (ACL) tear of the right knee, status-post repair, and degenerative joint disease of the right knee. 

At a July 2012 VA examination, the Veteran complained that his right knee condition had gotten worse and reported that he was followed by VA and private orthopedists.  He reported that his only treatment was Hyalgan injection and oral pain medication.  He denied any accident, trauma, or surgery to his right knee since his last examination.  He reported constant flare-ups of pain from extensive standing on his feet.  Examination of the right knee revealed range of motion measurements of flexion to 120 degrees, with pain, and full extension.  Range of motion measurements remained unchanged on repetitive testing.  However, he did have weakened movement, pain on movement, swelling, and instability with repetitive use.  There was tenderness or pain to palpation and anterior, posterior, and medial-lateral instability noted.  The examiner noted that the Veteran required the use of a cane for ambulation.  X-ray of the right knee revealed degenerative arthritis of the right knee.

At a July 2014 VA examination, the Veteran complained of pain within the joint space of his right knee.  He reported that he was told by his primary care doctor that he would need a total knee replacement soon and that he had already had numerous surgeries on the right knee.  He reported that he used a cane and had used an ACL brace in the past.  He reported that his activities of daily living were not generally limited, but that he sometimes required assistance from his spouse for dressing, getting into or out of the car, and getting on or off the toilet.  He reported his walking was limited to 50 yards and his standing was limited to 10 minutes and that he had flare-ups daily.  Examination found range of motion measurements were flexion to 110 degrees, with pain at 90 degrees; and full extension.  On repetitive testing, range of motion measurements remained unchanged.  However, he was noted to have less movement than normal, pain on movement, disturbance of locomotion, and interference with standing after repetitive testing.  The examiner noted there was tenderness to palpation, but all stability tests were normal.  The examiner noted that it was difficult to assess stability because the Veteran complained of pain on testing and tensed up.  The Veteran had an antalgic gait and there was crepitus noted with range of motion testing.  

Also of record are extensive private treatment records which show the Veteran has received regular treatment for his right knee disability.  These records provide no indication that the Veteran's symptoms are worse, or that his range of motion is further limited, than what is reported in the VA examination reports of record.  

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for right knee limitation of motion.  The VA examination reports, and private treatment notes of record show that his flexion has been limited to, at worst, 90 degrees, which does not meet the minimum criteria for the 10 percent rating.  Further, there is no evidence that the Veteran has warranted a separate compensable rating for limitation of extension, which is shown to also not meet the criteria for a compensable rating.  The medical evidence of record shows that he has had extension limited to, at worst 5 degrees, which would warrant only a noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2014).

The Board notes that the Veteran's complaints of pain have been taken into consideration.  There is no other objective evidence showing that the Veteran has more limitation of motion than that found at his VA examinations, or that his functional impairment is further limited by symptoms of weakness, fatigability, or incoordination such that he would meet the criteria for any higher rating.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for Veteran's right knee limitation of flexion. 

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Accordingly, the Board finds that a higher disability rating for the right knee limitation of motion is not warranted.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

Right Knee Scars

The Veteran contends that he is entitled to a compensable disability rating for right knee surgical scars.  Currently, his right knee scars are rated as noncompensable under Diagnostic Code 7802.  

Superficial scars, other than those of the head, face, or neck, that are nonlinear are rated under Diagnostic Code 7802.  Under that diagnostic code, a 10 percent rating is warranted if the scar, or scars, cover an area, or areas, of 144 square inches (929 square centimeters) or more.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 1 (2014).

For purposes of Diagnostic Code 7802, if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, a separate rating is to be assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity, the total area of the qualifying scars that affect the anterior portion of the trunk, and the total area of the qualifying scars that affect the posterior portion of the trunk.  38 C.F.R. § 4.118, Diagnostic Code7802, Notes 2 (2014).  The separate ratings are then combined under 38 C.F.R. § 4.25.  For purposes of rating, the midaxillary line on each side separates the anterior and posterior portions of the trunk.  38 C.F.R. § 4.25 (2014).  

Scars that are unstable or painful are rated under Diagnostic Code 7804.  Under that diagnostic code, a 10 percent rating is warranted for one or two scars that are unstable or painful.  Higher ratings of 20 and 30 percent are warranted if there are three or four, or five or more, unstable or painful scars, respectively.  If one or more scars are both unstable and painful, a 10 percent rating is added to the evaluation that is based on the total number of unstable or painful scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 1 (2014).

Any disabling effects of scars (including linear scars) that are not considered in a rating provided under Diagnostic Codes 7800 through 7804 are to be rated under an appropriate diagnostic code, to include, where applicable, diagnostic codes pertaining to limitation of function.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2014).

At a July 2012 VA examination, the Veteran was noted to have three superficial non-linear scars on his right knee.  The first scar was measured as 8 centimeters by 2.5 centimeters.  The second scar was measured at 2 centimeters by 1 centimeter.  The third scar was measured at 7 centimeters by 1 centimeter.  The total area of the scars measured 30 square centimeters.  

At a July 2014 VA examination, the Veteran's right knee scars were noted to be not painful or unstable.  However the Veteran complained of numbness over the scars.  The total area of all the scars combined did not measure greater than 39 square centimeters.  The scars were individually measured as one 6 centimeter anteromedial proximal right tibia scar, one 7 centimeter lateral right knee scar, and one 2 centimeter anterolateral and anteromedial right knee scar.  All the scars were mobile without adherence, keloid, or skin breakdown.  There was no restriction on motion and no tissue loss.  

Based on the evidence of record, the Board finds that a compensable disability rating is not warranted for the Veteran's right knee scars under Diagnostic Code 7802.  For a compensable rating under that diagnostic code, the scars must cover an area of 144 square inches (929 square centimeters).  However, as the medical evidence demonstrates here, the Veteran's right knee scars only cover approximately 30 square centimeters, an area far smaller than that required for a compensable rating.  

Diagnostic Code 7804 is applied to scars that are unstable or painful.  On examination, the Veteran has not reported pain associated with his scars.  The Board acknowledges that he has reported some numbness.  However, numbness is not contemplated within the rating criteria and the examiner noted that there was no restriction on motion.  In any event, any limitation of function is already compensated under the other ratings for right knee instability and limitation of motion.  38 C.F.R. § 4.14 (2014).  Further, the July 2014 VA examiner noted that the scars were not painful or unstable and that there was no skin breakdown or tissue loss.  Therefore, the Board finds that a compensable disability rating is not warranted under Diagnostic Code 7804.

Finally, Diagnostic Code 7805 provides that any disabling effects not considered under other scar codes may be rated under any other applicable Code.  In this case, there is no indication from the medical evidence of record that the Veteran's right knee surgical scars result in any disabling effect.  Any limitation of motion or instability of the right knee is already separately rated and cannot be used as the basis for additional rating for scars.  38 C.F.R. § 4.14 (2014).  Therefore, a compensable disability rating under Diagnostic Code 7805 is not warranted.  

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a compensable rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Accordingly, the Board finds that a compensable disability rating for the Veteran's right knee scars is not warranted.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating.  38 C.F.R. § 4.118, Diagnostic Codes 7802-7805 (2014).

Extra-schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the disabilities on appeal are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disabilities is in excess of that contemplated by the assigned ratings.  In addition, the evidence does not show frequent hospitalization.  The Board acknowledges that the record indicates that the Veteran is unemployed, but he reported he was laid off from his job and that his unemployment was not caused by his service-connected disabilities.  Therefore, the Board finds that the matter of a total disability rating based on individual unemployability is not raised by the record, and that marked interference with employment has not been shown by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has reported that his service-connected disabilities did affect his ability to work somewhat.  However, there is no indication that either the Veteran's right knee disability or right knee scars caused a marked interference with employment, beyond that contemplated by the currently assigned ratings.  Therefore, the Board finds that referral of this case for extra-schedular consideration is not warranted.



ORDER

Entitlement to service connection for a low back disability, including as secondary to a service-connected right knee disability, is denied. 

Entitlement to service connection for a bilateral ankle disability, including as secondary to a service-connected right knee disability, is denied.

Entitlement to service connection for a right hip disability, including as secondary to a service-connected right knee disability, is denied. 

Entitlement to a rating in excess of 30 percent for a right knee disability based on instability is denied. 

Entitlement to an initial rating in excess of 10 percent for a right knee disability based on limitation of motion is denied. 

Entitlement to a compensable rating for multiple scars of the right knee is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


